 



Exhibit 10.68
March 13, 2007
Scott Sanborn
714 S. Blvd.
Tampa, FL 33606
Re: Employment Terms
Dear Scott:
On behalf of RedEnvelope (“Company”), I am very pleased to offer you employment
as the Company’s Chief Marketing Officer.
You will report directly to the Company’s Chief Executive Officer and will work
primarily in our San Francisco office. The position of Chief Marketing Officer
is exempt. Your primary duties in this position will include the management of
the Company’s marketing activities, including its catalog circulation, web
store, creative services department, online marketing programs, public
relations, advertising programs, and corporate sales. You will also be
responsible for any other projects or assignments as directed by the Chief
Executive Officer. At all times during employment with the Company, you will
devote your full energies, abilities and productive business time to the
performance of your job for the Company and will not engage in any activity that
would in any way interfere or conflict with the full performance of any of your
duties for the Company.
You will receive an annualized salary of $300,000, less applicable payroll
deductions and all required withholdings, in accordance with the Company’s
regular payroll practices. In addition, we will reimburse you for the following
relocation expenses: up to $16,000 for up to three months of temporary housing
in the San Francisco Bay area; up to $10,000 for travel for you and your spouse
between San Francisco and your current home during the first three months of
your employment; up to $25,000 for moving your household goods and personal
automobile from your home in Florida to the San Francisco Bay area; and up to
$30,000 for closing costs for the purchase of a new home in the San Francisco
Bay area within the first year of your employment
You will also be eligible to receive an annual bonus to be paid as soon as
practicable following the Company’s announcement of its financial results for
its 2008 fiscal year. You will be eligible for a target bonus of 50% of your
base salary, but the actual amount of your bonus will be determined according to
performance criteria that apply to you and to the Company that will be
determined by the Company’s Board of Directors in its sole discretion.
Consequently, there can be no guarantee that you will receive a bonus in any
particular amount or at all.

 



--------------------------------------------------------------------------------



 



Scott Sanborn
March 13, 2007
Page 2
You will be eligible to participate in the Company’s standard benefits package.
You will also be eligible for the Company’s standard Paid Time Off and holiday
benefits. The Company may modify or cancel benefits from time to time, as it
deems appropriate in its sole discretion.
In addition, we will recommend to the Company’s Board of Directors (the “Board”)
that it grant you an option to purchase 150,000 shares of the Company’s common
stock. The specific characteristics, terms and conditions of the option
mentioned above are set forth in the option plan and grant documentation. So
long as you continue to be employed by the Company, one quarter of these options
shall vest after one year of your employment with the Company, and the remaining
options shall vest in equal monthly installments over the thirty-six month
period thereafter.
Your employment with the Company is for no specified duration and may be
terminated either by you or the Company at any time and for any reason
whatsoever, with or without Cause or advance notice. The Company also retains
the right to make all other decisions concerning your employment (e.g., changes
to your position, title, level, responsibilities, compensation, job duties,
reporting structure, work location, work schedule, goals or any other managerial
decisions) at any time, with or without cause or advance notice, as it deems
appropriate in its sole discretion. This at-will employment relationship cannot
be changed except in writing signed by you and the Company’s Chief Executive
Officer.
If the Company terminates your employment without Cause or you resign with Good
Reason (as defined below), in exchange for your signing a general release of any
and all claims, the Company will (i) pay you severance in the total amount of
six months of your base salary, less applicable payroll deductions and all
required withholdings, in one lump sum payment on your date of termination and
(ii) reimburse you for six months of premiums to continue your and your
dependents’ health care insurance coverage under COBRA, if you elect to continue
such coverage.
In the alternative, in the event that the Company undergoes a Change of Control
(as defined below) and within the period commencing on the earlier of a) the
date the Company executes definitive documentation contemplating a Change of
Control (provided that the Change of Control is consummated) or b) 90 days prior
to the closing of a Change of Control, and ending one year following the closing
of the Change of Control, the Company terminates your employment without Cause
or you resign for Good Reason, in exchange for your signing a general release of
any and all claims, you will be entitled to severance in the total amount of
12 months of your base salary and a Pro-Rated Bonus, less applicable payroll
deductions and all required withholdings. The salary portion of the severance,
less applicable payroll deductions and all required withholdings, will be paid
in one lump sum payment on the later of the termination date of your employment
or the closing of the Change of Control. In the event the Company undergoes a
Change of Control and within the period ending one year following the closing of
the Change of Control, you resign for other than Good Reason, in

 



--------------------------------------------------------------------------------



 




Scott Sanborn
March 13, 2007
Page 3
exchange for your signing a general release of any and all claims, you will be
entitled to severance in the total amount of six months of your base salary and
50% of your Pro-Rated Bonus, less applicable payroll deductions and all required
withholdings. The salary portion of the severance, less applicable payroll
deductions and all required withholdings, will be paid in one lump sum payment
on the later of the termination date of your employment or the closing of the
Change of Control. The Company will pay you the portion of the Pro-Rated Bonus,
as applicable, under this paragraph at the same time that the Company makes
payments, if any, to other participants in the bonus plan. In addition to the
severance described in this paragraph, the Company will reimburse you for the
number of months of premiums to continue your and your dependents’ health care
insurance coverage under COBRA, if you elect to continue such coverage, equal to
the number of months of your salary that you receive as severance hereunder.
As used in this letter agreement, “Cause” shall mean material nonperformance or
misconduct in the performance of your duties and responsibilities as an
employee, an indictment for or entry of a guilty pleading to a felony or another
crime involving fraud or dishonesty, or theft or misappropriation of assets of
the Company having more than nominal value.
For purposes of this letter agreement “Change of Control” means:

  (1)   a sale of all or substantially all of the Company’s assets; or     (2)  
any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the surviving entity) outstanding immediately after
such transaction; or     (3)   the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company; or     (4)   the election to the Board, following
the date of this letter agreement, of individuals who were neither elected nor
nominated for election by a majority of the members of the Board (such directors
being referred to herein as “Triggering Directors”) such that the number of
Triggering Directors constitutes a majority of the Board; provided, however,
that any director elected or nominated for election as a result of a written
agreement with a stockholder or a group of stockholders having the power to vote
5% of more of the Company’s then outstanding shares to elect such new director
shall be considered a Triggering Director.

 



--------------------------------------------------------------------------------



 



Scott Sanborn
March 13, 2007
Page 4
For purposes of this letter agreement “Good Reason” means the occurrence of one
or more of the following without your express written consent: (i) a material
diminution in your title, duties, responsibilities or authority with the
Company; (ii) a material reduction in your salary, bonus, benefits or other
compensation other than a reduction generally applicable to all
similarly-situated employees of the Company; (iii) the Company’s failure to pay
you any compensation due to you under this letter agreement, which failure is
not cured within 30 days’ after written notice by you to the Company of such
failure; (iv) relocation of the Company’s headquarters more than 50 miles from
San Francisco, California; or (v) a material breach by the Company of its
obligations under this letter agreement, which breach is not cured within
30 days’ after written notice by you to the Company of such breach.
For purposes of this letter agreement, “Pro-Rated Bonus” means an amount equal
to the “target” bonus for the fiscal year in which you are terminated that you
would have earned had you been employed at the time bonuses are determined for
other participants under the Company’s bonus plan, prorated for the number of
days in such year in which you were actually employed by the Company.
Your employment with the Company is contingent on your having signed the
Company’s standard employee confidentiality and invention assignment agreement
prior to your start date, providing satisfactory proof of your right to work in
the United States as required by law, and on the Company’s verification of your
qualifications, background, experience and references. You agree that you will
comply at all times with all Company policies, rules and procedures as they may
be established, stated and/or modified from time to time at the Company’s sole
discretion.
You acknowledge that prior to your first day of work with the Company, you have
previously returned any confidential, proprietary or trade secret information
belonging to any prior employer and will not use such information in your
employment with the Company. You will also strictly adhere to the terms of any
lawful restrictive covenants entered into between you and any prior employers.
Except as specified below, to the fullest extent allowed by law, any and all
disputes, claims or controversies of any kind arising out of or related in any
way to hiring, employment or the termination of employment with the Company
(including without limitation any statutory or common law claims against the
Company or any of its agents or employees) shall be fully and finally resolved
through binding arbitration, before a neutral arbitrator, pursuant to the
California Arbitration Act, California Code of Civil Procedure section 1280, et
seq. You and the Company therefore waive any right to a jury trial on any such
claims or matters. Any arbitration between the parties will be conducted before
the American Arbitration Association (“AAA”) in San Francisco, California, under
the AAA’s then existing national rules for the resolution of employment
disputes, as modified in any respect necessary to comply with the requirements
of California law for enforcement of arbitration agreements regarding
employment-related disputes. This arbitration provision shall not apply to any
claims for injunctive or other similar equitable relief. Before commencing any
arbitration proceedings, any dispute between you and the Company or any of its
agents or employees shall first be

 



--------------------------------------------------------------------------------



 



Scott Sanborn
March 13, 2007
Page 5
submitted, in writing, to the Company’s Human Resource Officer (or if none, to
the head of Finance & Accounting) for a good faith attempt at resolution.
You agree that you are responsible for any applicable taxes of any nature
(including any penalties or interest that may apply to such taxes) that the
Company reasonably determines apply to any payment made to you hereunder (or any
arrangement contemplated hereunder), that your receipt of any benefit hereunder
is conditioned on your satisfaction of any applicable withholding or similar
obligations that apply to such benefit, and that any cash payment owed to you
hereunder will be reduced to satisfy any such withholding or similar obligations
that may apply thereto.
If as of the relevant date(s), the Company in good faith determines that you are
a “specified employee” and that the benefits hereunder constitute “deferred
compensation” (in each case as such terms are defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) or other later-issued IRS
or Treasury guidance), no severance amount shall be payable to you pursuant
hereto prior to the earlier of (i) your death following termination of
employment, or (ii) the date that is six months following the date of your
“separation from service” with the Company (within the meaning of Code
Section 409A); provided however that if final Section 409A regulations (or other
later-issued IRS or Treasury guidance) provide an exemption for severance
amounts to be paid hereunder from being subject to Section 409A or a means for
complying with Section 409A that does not involve a delay of payment as provided
above, then this sentence shall be automatically reformed to provide for payment
in the manner otherwise specified in this letter agreement or in a manner that
complies with such alternative method of compliance, as applicable. In addition,
to the extent that (and notwithstanding the execution of the preceding sentences
in this paragraph, if applicable) this letter agreement and the benefits it
provides are or become subject to Section 409A(a)(1), you and the Company agree
to cooperate to make such amendments to the terms of this letter agreement as
may be necessary to avoid the imposition of penalties and additional taxes under
Section 409A of the Code; provided however, that you and the Company agree that
any such amendment shall not (i) materially increase the cost to, or liability
of, the Company with respect to any payments under this letter agreement, or
(ii) materially decrease the value of benefits provided to you under this letter
agreement.
This letter agreement sets forth the entire agreement between you and the
Company on the terms of your employment with the Company and supersedes any
prior representations, understandings, promises or agreements, whether oral or
written, by anyone regarding your employment with the Company. The employment
terms in this letter may only be modified in a writing signed by both you and
the Company’s Chief Executive Officer.
If you wish to accept employment with the Company under the terms described
above, please sign and date this letter and return it to me at your earliest
convenience.
Scott, we are excited at the prospect of your joining the RedEnvelope team and
look forward to your marketing leadership and contributions.
Sincerely,

 



--------------------------------------------------------------------------------



 



Scott Sanborn
March 13, 2007
Page 6

              RedEnvelope, Inc.        
 
           
By:
  /s/ Kenneth Constable
 
Kenneth Constable        
Title:
  President and Chief Executive Officer        
 
            ACCEPTED AND AGREED:        
 
            Scott Sanborn        
 
            /s/ Scott Sanborn                   Signature       Date 3/21/07

 